Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/253652 application originally filed December 18, 2020.
Amended claims 1-15, filed March 22, 2022, are pending and have been fully considered.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.
Terminal Disclaimer
The terminal disclaimer filed on March 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11248185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boissonnet et al. (US 2015/0275112) hereinafter “Boissonnet” in view of Rolland et al. (US 2011/0209977) hereinafter “Rolland”.
Regarding Claims 1, 2, 5, 6 and 10-12
	Boissonnet discloses in the abstract, an integrated process for the production of liquid hydrocarbons starting from a feed containing at least one fraction of biomass and optionally at least one fraction of another feed, said process comprising at least one pre-treatment step, a gasification step, a step for conditioning synthesis gas, a water scrubbing step, a step for 
	Boissonnet discloses in paragraph 0009, an integrated process for the production of liquid hydrocarbons from a feed containing at least one fraction of biomass and optionally at least one fraction of another feed.
	Boissonnet discloses in paragraph 0049, the feed for the process may also comprise at least one fraction of another feed, preferably at least one fraction of a gaseous, solid and/or liquid hydrocarbon feed (co-processing). Said hydrocarbon feed fraction, as the term is used in the context of the present invention, is understood to mean a fraction of feed which may advantageously contain at least coal, petcoke, natural gas, oil residues, crude oil, topped crude oil, deasphalted oil, deasphalted asphalt, derivatives from oil conversion processes (such as: HCO/FCC slurry, heavy GO/coking VGO, residue from visbreaking or similar thermal processes, etc., for example), bituminous sand or derivatives, shale gases and oil shale or their derivatives, liquid biomass (such as: rapeseed oil, palm oil, pyrolysis oil, etc., for example), and slurried biomass, corresponding to a mixture of liquid biomass with a solid hydrocarbon feed. In accordance with the process of the invention, said hydrocarbon feed fraction may be a fraction of a gaseous, solid, liquid or mixed hydrocarbon feed.  The various feeds may be treated in the drying step a1).
	Boissonnet discloses in paragraph 0050, the feed for the process of the invention may thus be a feed comprising at least one fraction of solid biomass and optionally at least one fraction of another gaseous, solid or liquid feed, alone or as a mixture.
optionally of the other fraction or fractions, comprising at least one of the operations a1), a2), a4): 
a1) drying, 
a2) torrefaction,
a4) grinding, and 
b) an optional step for combining the pre-treated biomass fraction and the other fraction or fractions of the feed, which may or may not have been pre-treated.
Boissonnet discloses in paragraph 0054, step a) for pre-treatment of the feed of the invention comprises a first operation a1) for drying the feed advantageously carried out at a temperature in the range 20.degree. C. to 180.degree. C, for a period in the range 5 to 180 minutes. At the inlet to the drying operation a1), the feed generally comprises a water content in the range 15% to 80% by weight. The residual water content in the feed at the end of the drying operation is advantageously less than 25% by weight. The drying operation may be carried out using any means known to the skilled person. 
Boissonnet discloses in paragraph 0059, the operation for drying the feed of the invention is followed by an operation for torrefaction, a2), carried out in a torrefaction furnace which produces a more friable feed effluent, and as a consequence requires less energy for fine grinding. The torrefaction operation is advantageously carried out at a temperature in the range 220C to 350C, for a period in the range 5 to 180 minutes, at an absolute operating pressure which is preferably in the range 0.1 to 15 bar, (1 bar=0.1 MPa). The torrefaction operation is carried out in an environment in which the oxygen content is advantageously less than 10% by volume. 
grinding operation a4) of the process of the invention is carried out under conditions allowing the feed to be reduced to particles with a dimension suitable for treatment in an entrained flow gasification unit (step c). At the end of the grinding operation a4), 90% of the particles of the feed preferably have an equivalent diameter of less than 300 microns and 90% of the particles of the feed preferably have an equivalent diameter of more than 1 micron.
Boissonnet discloses in paragraph 0063, grinding integrated with the granulation operation a3) can be used to obtain particles with a diameter which is less than the diameter of the granule (powder), preferably below a third of the diameter of the granule, in order to promote cohesion of the particles during the granulation operation.
	Boissonnet discloses in paragraph 0071, the fraction of biomass and the fraction of hydrocarbon feed are separately dried (a1), torrefied (a2), optionally granulated (a3) and ground (a4) and combined (b) after grinding (a4), before the gasification step c). 
	Boissonnet discloses in paragraph 0081, depending on whether the feed from the pre-treatment is in the solid, liquid or gaseous state, the mode of introduction into step c) may vary. For solid feeds, a stream of gas, for example CO.sub.2 or nitrogen, preferably CO.sub.2, is advantageously added to the feed to bring about its pneumatic transport and to compress said feed in the gasifier. 
	It is to be noted, Boissonnet discloses the method of pre-treating a biomass and hydrocarbon feed fraction(s), including torrefying and grinding the feed wherein the moisture content is reduced.  However, Boissonnet fails to provide the moisture content after grinding and the particle size has been reduced.

	Rolland discloses in paragraph 0022, a process for fluidized bed torrefaction and grinding of a feed essentially containing lignocellulosic material in particular in view of its Subsequent treatment in a gasification unit.  Rolland discloses in paragraph 0023, the starting material is constituted by lignocellulosic type vegetable waste, such as chips of various species of wood. This starting material is assumed to be available as chips with a typical dimension in the range 2 cm to 5 cm, with a water content in the range 10% to 40% by weight. Rolland discloses in paragraph 0024, the unit allows mild pyrolysis, termed torrefaction, to be carried out at a temperature in the range 230° C. to 300° C, in the absence of air, in order to reach a water content for the biomass of less than 5% by weight.  Rolland discloses in paragraph 0029, the torrefaction and grinding unit functions at a temperature in the range 200° C to 350° C, with a residence time for the coarsest particles in the range 10 to 40 minutes. The term “coarsest particles' as used in the context of the invention means particles more than 2 mm in size. 
	It is to be noted, Rolland discloses it would be obvious to one of ordinary skill in the art to reduce the size of the material of the feed depending upon the size of the particles and the size the is optimal to be used in the gasification unit.  Rolland specifically teaches in paragraph 0061,
the particles introduced into the unit have a largest dimension in the range 2 cm to 5 cm and in principle cannot be fluidized per se. The particles to be treated which are fluidized encounter the grinder installed in the lower Zone 1.  Rolland discloses in paragraph 0062, let us assume that a 2 cm particle introduced via the channel 11 encounters the grinder which fragments it into a certain number of smaller particles, certain of them having the required size at the unit outlet, others 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the size of the feed material of Boissonnet through the process of grinding the material to a desired particle size and reduced moisture content, as taught by Rolland.  The motivation to do so is the particle size of the material should be adjusted to a size that effectively can pass through the grinder to additional units to be further processed (i.e. gasification) and enables the reduction of water content of the material.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 3
	Boissonnet discloses in paragraph 0071, the fraction of biomass and the fraction of hydrocarbon feed are separately dried (a1), torrefied (a2), optionally granulated (a3) and ground (a4) and combined (b) after grinding (a4), before the gasification step c). 
Regarding Claim 4
	Boissonnet discloses in paragraph 0048, the process is carried out for a feed comprising at least one fraction of biomass and optionally at least one fraction of another feed. In the context lignocellulosic type biomass. Non-limiting examples of types of biomass concern, for example, residues from agricultural exploitation (in particular straw, corn cobs), residues from forestry exploitation, products from forestry exploitation, sawmill residues, and dedicated cultivation, for example short rotation coppice. 
Regarding Claim 7
Boissonnet discloses in paragraph 0059, the operation for drying the feed of the invention is followed by an operation for torrefaction, a2), carried out in a torrefaction furnace which produces a more friable feed effluent, and as a consequence requires less energy for fine grinding. The torrefaction operation is advantageously carried out at a temperature in the range 220C to 350C, for a period in the range 5 to 180 minutes, at an absolute operating pressure which is preferably in the range 0.1 to 15 bar, (1 bar=0.1 MPa). The torrefaction operation is carried out in an environment in which the oxygen content is advantageously less than 10% by volume. 
Regarding Claims 8 and 9
	Boissonnet discloses in paragraph 0061, the torrefaction operation also results in the production of gas containing water, acids such as acetic and formic acid, aldehydes such as furfural, alcohols (methanol, etc.), CO and CO.sub.2. Thus, in a variation of the process of the invention, these gases are fed into a combustion chamber where they are burned in the presence of air and optionally in the presence of natural gas. Said combustion chamber may be independent of the torrefaction furnace. In accordance with the invention, the energy of the gases obtained from said combustion chamber may be recycled to heat the torrefaction furnace. In another variation of the process of the invention, thermal integration with the drying unit is 
Regarding Claims 13 and 14
	Boissonnet discloses in paragraph 0080, depending on whether the feed is in the solid, liquid or gaseous state, the mode of introduction into step c) may vary. For solid feeds, a stream of gas, for example CO.sub.2 or nitrogen, preferably CO.sub.2, is advantageously added to the feed to bring about its pneumatic transport and to compress said feed in the gasifier. In the case of liquid or slurry feeds, these are introduced into the gasifier by means of pumps. Gaseous feeds are compressed to a pressure above that of the gasifier in order for them to be able to be injected into the gasification chamber. 
Regarding Claim 15
	Boissonnet discloses in paragraph 0080, step c) for gasification of the feed is carried out in a fixed bed type or fluidized bed gasifier or, as is preferred, in an entrained flow cooled wall high temperature gasifier, i.e. at a temperature in the range 800.degree. C. to 1800.degree. C, and at an absolute pressure which is advantageously in the range 20 to 120 bar. The high temperature means that a high carbon conversion can be obtained, and thus the quantity of unconverted carbon in the ash produced can be reduced, and thus the quantity of ash recycled to the gasifier can also be reduced. 
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicants argued: “In addition, Boissonnet teaches that different combinations are possible between the pretreatment steps, in particular, grinding between the previously dried and roasted biomass fraction and the other dried fraction (see, e.g., paragraph [0026]). In this particular embodiment, no information is given in the reference as to the other dried fraction - there is no indication of either the origin of the second feed (e.g., biomass or fossil-derived) or on its state (gaseous, liquid, solid), nor any information on the content of moisture from the second feed sent to the grinding stage. Moreover, Boissonnet only indicates that the two feeds are combined before grinding. At no time is it indicated that they are in the same physical state and therefore ground simultaneously.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Boissonnet discloses in paragraph 0050, the feed for the process may thus be a feed comprising at least one fraction of solid biomass and optionally at least one fraction of another gaseous, solid or liquid feed, alone or as a mixture.  Boissonnet further discloses in paragraph 0053, the feed is introduced into the process at least one of the operations and then an additional feed fraction can disrupt any of the other operations.  Therefore, Boissonnet has met the limitation of a first treated feed (torrefied feed) being process with another feed fraction in co-grinding (grinding and granulation operations).  
Applicants argued: “Boissonnet describes in particular the pretreatment of said charge by drying, roasting and grinding in paragraph [0053] and in particular discloses residual water mass contents at the drying outlet as being less than 25, 15 and 10% in paragraph [0054]. No information is given on the specific moisture content of the second 
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Boissonnet discloses the feed fractions comprise a moisture content after drying of less than 25% and Rolland further discloses the water content of the solid biomass is less than 5% after torrefaction and grinding.  Therefore, it is maintained that Boissonnet modified by Rolland teach the reduction of the water content through the operational process steps of treated a biomass feed fraction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartek et al. (US 2012/0060408) discloses in the abstract, a process is disclosed for preparing fluidizable particles of a biomass/catalyst composite material. The process . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771